EXHIBIT 10.22


AGREEMENT FOR THE PURCHASE OF ALL OF THE
SHARES OF CAPITAL STOCK OF
H&M PRECISION PRODUCTS, INC.




THIS AGREEMENT FOR THE PURCHASE OF SHARES OF CAPITAL STOCK OF H&M PRECISION
PRODUCTS, INC. (the “Agreement”) made this _____________ day of March 2010, by
and between H&M Precision Products, Inc., Inc., a New Mexico corporation
(“H&M”), the security holders of H&M (the “Sellers”), GeoBio Energy, Inc., a
publicly traded Colorado corporation (“GeoBio”), and for the purpose of setting
forth the terms and conditions upon which the Sellers will sell to GeoBio one
hundred percent (100%) of H&M’s issued and outstanding capital stock and capital
stock equivalents (hereinafter defined).


WITNESSETH:


WHEREAS, the Sellers and GeoBio shall appoint Val R. Jolley, Esq. or an escrow
agent acceptable to, and for the benefit of, the Sellers, to manage the transfer
of consideration received from GeoBio for the sale of the Capital Stock
(hereinafter defined) of H&M.  H&M shall bear any and all commissions or other
transaction fees payable to ABC Advocate Business Consultants, Inc.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:


ARTICLE I
SALE OF SHARES OF CAPITAL STOCK


1.01           Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Sellers agree to sell to GeoBio, pursuant to Section 4(2) of the
Securities Act of 1933 (the “Securities Act”), one hundred percent (100%) of the
total issued and outstanding common stock (defined herein), held by the Sellers
in such amounts as set forth in Schedule 1.01, securities convertible into
capital stock and all capital stock equivalents of H&M as of the date first
written above (herein collectively referred from time to time as the “Capital
Stock”), and GeoBio agrees to purchase the Capital Stock for the following
consideration (the “Purchase Price”) subject to the covenants stated in Section
5 of Article V and to the terms and conditions of this Agreement, generally:


(a)  
Cash Consideration. The Purchaser shall tender Six Million Eighty Five Thousand
U.S. Dollars in cash ($6,085,000.00)(the “Cash Consideration”) to the principals
of H&M (collectively referred to as the “Seller”) at Closing (defined in Section
4.01, herein).  The parties acknowledge that GeoBio intends to obtain such Cash
Consideration prior to the Closing Date through a third-party financing (the
“Financing”);



(b)  
Promissory Note: GeoBio shall also tender a Five (5) year 8% Payment-In-Kind
(“PIK”) Subordinated Promissory Note (the “Note”) to the Seller in the amount of
Two Million Three Hundred Twenty Five Thousand U.S. Dollars ($2,325,000.00) at
Closing.  The Note shall be fully subordinate to institutional lenders and debt
investors, in form and in substance satisfactory to such lenders.  The PIK
feature of the note shall enable GeoBio during the initial two (2) years
following the execution (the “Note Execution Date”) of the Note, to substitute
additional debt instruments in lieu of cash interest payments, as follows:



(i)  
At the close of the first year following the Note Execution Date, all accrued
but unpaid interest on the Note may be paid by the delivery to Sellers of an
additional, four (4) year 8% payment-in-kind promissory note made in the amount
or sum of any unpaid, accrued interest at such time (the “Year-1 Interest
Note”).  By way of example, if no quarterly interest payments are made on the
Note during the year following the Note Execution Date, the Year-1 Interest Note
would be made in the principal amount of $186,000.00;



(ii)  
At the close of the second year following the Note Execution Date (“Year-2”),
all accrued but unpaid interest on the Note during Year-2 and/or on unpaid
interest on the Year-1 Interest Note may be paid by the delivery to Sellers of
(A) a three (3) year 8% payment-in-kind promissory note made in the amount or
sum of any accrued but unpaid interest on the Note during Year-2 (the “Year-2
Interest Note”) and (B) an additional, three (3) year 8% promissory note in the
amount of all unpaid interest on the Year-1 Interest Note (the “Year-1
Additional Interest Note”).  By way of example, if no quarterly interest
payments are made on the Note or on the Year-1 Interest Note during Year-2, the
Year-2 Interest Note and Year-1 Additional Interest Note would be made in the
principal amounts of $186,000.00 and $14,880.00, respectively.  At the Seller’s
option at the close of Year-2, the Note, Year-1 Interest Note, Year-2 Interest
Note and Year-1 Additional Interest Note may be combined into a single, three
(3) year promissory note; and



(iii)  
Commencing with the interest payment(s) due on close of the first quarter of the
third year following the Note Execution Date, and for all interest payments
subsequently due through full payment of the Note, all interest payments shall
be made quarterly and payable in cash only, unless otherwise agreed to by the
Seller and GeoBio.



(c)  
Lease and Purchase Option: GeoBio shall enter into a ten (10) year lease with
the Sellers with a five (5) year extension option to lease the space required
for conducting business operations, totaling approximately three and one-half
(3.5) acres, more thoroughly described and depicted in Exhibit 1.01(c).   The
monthly lease payments shall be Five Thousand U.S. Dollars ($5,000.00) per month
(the “Base Rent”).  The Base Rent shall be increased on an annual basis
following the five year term, commencing with the first monthly payment of the
sixth (6th) lease year, by the percentage of increase, if any, in the Consumers
Price Index-West, as published by the United States Department of Labor’s Bureau
of Labor Statistics,.  The base period, for purposes of any adjustment, shall be
the month of the year in which this Lease commences.  Each five year period
following the commencement of rentals shall then be used for comparison purposes
with any adjustment in Base Rent to be effective as of the terms of this Lease
Agreement.  In no event shall the Base Rent be less than the sum or sums as
specified above.  Should the aforementioned Index be discontinued, Lessor shall
select the closest equivalent replacement index which reflects consumer prices,
subject to Lessee’s approval, which shall not be unreasonably withheld or
delayed.  The lease agreement shall include an option and right of first refusal
to purchase the real property provided in the lease that shall be limited to the
term of such lease.  A form of lease agreement shall be agreed upon and attached
hereto as part of Exhibit 1.01(c) at Closing.



1.02           Escrow Agent/Broker.  The Sellers and GeoBio appoint, at their
mutual approval, Val R. Jolley, Esq. as escrow agent to both parties (the
“Escrow Agent”), to coordinate the delivery of the Consideration and Capital
Stock, all certificates, corporate books and records thereto (the “Original
Documents”), and distribution of the funds received for the sale of the Capital
Stock.  H&M shall bear any and all commissions payable to ABC Advocate Business
Consultants, Inc..


1.03           Exchange.  It is agreed that the Purchase Price will be
transferred to the Escrow Agent by GeoBio as payment in full balance of the
Purchase Price on the day before the Closing Date (defined below), in exchange
for the Capital Stock purchased by way of this Agreement.  The Capital Stock
delivered to GeoBio by H&M shall be at the time of transfer held in the name(s)
and denomination(s) as detailed in Schedule 1.01, consisting of all the current
shareholders of H&M and their number of their respective shares, actual copies
of which stock certificates are attached hereto at Exhibit 1.03 (which shall
show 100% of the issued and outstanding Common Stock of H&M), and the Original
Documents (defined herein) shall be transferred to, and shall remain with the
Escrow Agent until the transaction closes at which point the Escrow Agent (i)
shall forward the Capital Stock and the Original Documents of H&M to GeoBio and
(ii) shall transfer the Purchase Price to H&M’s designated account or, in the
alternative, (iii) such exchange shall occur at the direction of the Escrow
Agent.


1.04           Opening of Escrow.  Upon both the signing of this Agreement and
the receipt, by the Escrow Agent, of payment of the Purchase Price, the escrow
shall be opened and in effect.


1.05           Date of Closing.  The Closing will take place on or before June
1, 2010 (the “Closing Date”), under the terms described in Article IV of this
Agreement at the Val R. Jolley, P.C. Law Office, 4801 N. Butler, Suite 4000,
Farmington, New Mexico 87401.  Prior to the Closing Date, GeoBio shall have the
exclusive right to purchase H&M; provided, however, that on or before January 4,
2010, GeoBio shall provide to Seller proposal letter from one or more financial
institutions or financer indicating the financer’s ability to finance the Cash
Consideration portion of this Agreement (the “Letter of Interest”).  To the
extent that GeoBio provides one or more Letter(s) of Interest, GeoBio shall
maintain its Exclusive Option to purchase H&M through the Closing Date.  If
GeoBio is unable to provide one or more Letter(s) of Interest on or before
January 4, 2010, GeoBio shall lose Exclusive Option and the Seller shall have
the right to solicit additional offers of purchase form other potential buyers.


1.06           Initial Payment of Purchase Price and Additional
Expenses.  GeoBio agrees to provide the following down payment on the Purchase
Price plus up front reimbursement for certain expenses, as a good faith
indication of its intent to complete the Closing on or prior to June 1, 2010:
 
(a)  
A nonrefundable cash deposit of One hundred seventy-five U.S. Dollars
($175,000.00)(the “Cash Deposit”) toward  the Cash Consideration portion of the
Purchase Price, to be delivered to the Trust Account of Val R Jolley, PC, on or
prior to March 31, 2010, which Cash Deposit shall be either (a) credited
against  payment of the Cash Consideration, as defined in Section 1.01 of the
Agreement, at Closing or (b) forfeited to H&M, if and only if GeoBio fails to
meet all Closing conditions; and



(b)  
GeoBio’s provision of a Ten thousand U.S. Dollars ($10,000.00) cash payment to
the Trust Account of Val R Jolley, PC, which Mr. Jolley shall transfer to Ken
Shields for accounting services.

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES


H&M and the Sellers hereby represent and warrant to GeoBio, the following:


2.01           Organization.  H&M is a corporation duly organized in the State
of New Mexico and has all necessary corporate powers to conduct business.  All
actions taken by the incorporators, directors and/or shareholders of H&M have
been valid and in accordance with the laws of the State of New Mexico.


2.02           Capital.  The authorized capital stock of H&M currently consists
of Fifty Thousand (50,000) shares of common stock, One Dollar ($1.00) par value
(“Common Stock”)(collectively, the Common Stock and any and all common stock
equivalents and/or prefer stock or other forms of equity are referred
collectively as to as the H&M’s “Capital Stock”).  At the Closing, one hundred
percent (100%) of the all of the outstanding Capital Stock shall be transferred
to GeoBio.  Additionally, upon Closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating H&M to issue or to transfer from treasury
any additional shares of its Capital Stock.  Furthermore, the Sellers represent
that they have title to, or the authority to direct, all outstanding shares of
Capital Stock as fully paid and non-assessable and in accordance with the State
of New Mexico corporate law and the applicable securities laws of the United
States.


2.03           Financial Statements.  Documents provided to GeoBio will include
consolidated financial statements consisting of (i) balance sheets, (ii) the
related statements of income and retained earnings and (iii) statements of cash
flow for fiscal years 2008 and 2009, the four  quarters subsequent to the most
recent fiscal year end and for the interim period subsequent to the last fiscal
quarter, including historic line item detail, as prepared by H&M’s certified
public accountant, Kenneth W. Shields, on an accrual basis in accordance with
Statements on Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants.  At the request and the cost
of GeoBio, Mr. Shields converted the cash basis reports for October 1, 2007
through February 28, 2010 to accrued basis reports in accordance with Generally
Accepted Accounting Principles (“GAAP”) as set forth in Schedule 2.03(A),
attached hereto not later than the Closing (the “Financial Statements”).  As to
H&M’s Financial Statements, the Sellers represent the following:


(a)  
H&M has a minimum Adjusted EBITDA, as of the Closing, of no less than Two
million, seven hundred thirty-three thousand, nine hundred forty U.S. Dollars
($2,733,940.00).  Adjusted EBITDA is, for these purposes, defined as EBIDTA in
accordance with GAAP plus any excess compensation or dividends, or similar forms
of compensation in provided in excess of salaries, as indicated in Schedule
2.03(A), detailed above;

 


(b)  
The Financial Statements from October 1, 2007 through April 2010 shall have been
prepared in accordance with GAAP.  The Financial Statements fairly present the
financial position of H&M as of the date of the balance sheet included in the
Financial Statements, and the results of its operations for the periods
indicated; and

 
(c)  
The Financial Statements provide full disclosure of all corporate and financial
transactions of H&M since the date such Financial Statements were last prepared,
which financial statements are set forth in Schedule 2.03(c), attached hereto.



2.04           Absence of Changes.  H&M warrants and represents that, since the
most recent financial statements provided, for the period ended December 31,
2009, there have been no changes in the financial condition or operations of H&M
except for changes in the ordinary course of business, which changes have not,
in the aggregate, been materially adverse.
 
(a)  
Closing Financial Statements.  Any changes to the financial condition, or
absence thereof, will be evidenced by a set of Closing financial statements, to
be submitted to GeoBio at the Closing (the “Closing Financial Statements”),
attached hereto as Schedule 2.04(A), at the Closing.  A list referred to as
“Schedule 2.04(B),” which references the existing and ongoing liabilities to be
taken over by GeoBio upon Closing, will be provided prior to Closing.  Schedule
2.04(B) will be signed as accepted by GeoBio prior to Closing.  The Closing
Financial Statements shall accurately depict the financial condition of H&M on
that date and, subsequent thereto, H&M shall not, except in the ordinary course
of business, purchase, or enter into any contracts to purchase, any assets, nor
dispose, assign, transfer, or encumber any assets shown on the Closing Financial
Statements without the written consent of GeoBio;

 
(b)  
Financial Condition of the Company at Closing.  The financial condition of H&M
at Closing shall not be less than the sum of the Total Stockholder’s Equity as
noted in the September 30, 2009 financial statements, less Cash, plus Accounts
Receivable and Inventory as of the same date (the “Working Capital”).  The
Working Capital as of September 30, 2009 was $1,204,758.00.  All Accounts
Receivable at Closing shall not be more than sixty (60) days past the invoice
date.  All Accounts Payable shall not be older than forty-five (45) days past
the invoice date.  If at Closing the Working Capital is less than $1,204,758.00,
then GeoBio shall reduce the Cash Consideration by the amount of the
difference.  If at Closing the Working Capital is greater than $1,204,758.00,
then GeoBio shall assign Accounts Receivable to the Seller’s in an amount equal
to the difference.

 
2.05           Liabilities.  H&M, at the signing of this Agreement, does not and
will not, as of Closing, have any debt, liability, or obligation of any nature,
whether accrued, absolute, contingent, or otherwise, and whether due or to
become due, that is not reflected in the corporate records of H&M submitted to
GeoBio and/or included in Schedule 2.04.  Additionally, Sellers represent:
 
 
(a)  
                H&M is not aware of any pending, threatened or asserted claims,
lawsuits or contingencies involving H&M.  There is no other dispute of any kind
between H&M and any third party, and no such dispute will exist at the Closing;
and

 
(b)  
               At the time of the delivery of the Cash Consideration at the
Closing, the assets of H&M shall be free and clear of all liens and
encumbrances, and GeoBio shall receive good and marketable title thereto.

 
2.06           Tax Returns.  Within the times and in the manner prescribed by
law, H&M will file all federal, state, and local tax returns required by
law.  H&M has paid, or will pay by the Closing, all taxes, assessments, and
penalties due and payable.  No federal income tax returns of H&M have been
audited by the Internal Revenue Service.  There are no present disputes as to
taxes of any nature payable by H&M as of the Closing, there shall be no taxes of
any kind due or owing except the following:  federal excise taxes and segment
fees taxes which will be prorated as of May 31, 2010; employee payroll taxes
subsequent to the last required quarterly payment; a list referred to as
“Schedule 2.06” which references the federal excise taxes, segment fees taxes
and employee payroll taxes payable by GeoBio upon Closing will be provided prior
to Closing.  Schedule 2.06 will be signed as accepted by GeoBio prior to
Closing.


2.07           Ability to Carry Out Obligations.  The Sellers have the right,
power, and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Sellers and the
performance by the Sellers of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which H&M, its officers, directors or the Sellers are
a party, or by which they may be bound, nor will any consents or authorizations
of any party other than those hereto be required, (b) an event that would cause
GeoBio (and/or assigns) to be liable to any party, or (c) an event that would
result in the creation or imposition of any lien, charge, or encumbrance on any
asset of H&M or upon the shares of Capital Stock.


2.08           Full Disclosure.  None of the representations and warranties made
by, or included in, any certificate or memorandum furnished or to be furnished
by the Sellers, H&M, or on their behalf, contain or will contain any untrue
statement of a material fact, or omit any material fact the omission of which
would be misleading.


2.09           Contracts, Leases and Assets.  H&M is not a party to any
contract, agreement or lease except as shown and identified on “Schedule
2.09(A)”, copies of which will be supplied to GeoBio prior to Closing.  No
person holds a power of attorney from H&M or the Sellers, except as shown and
identified on “Schedule 2.09(B)”, copies of which will be supplied to GeoBio.


2.10           Compliance with Laws.  To the best of its knowledge and ability,
H&M has complied with, and is not in violation of any federal, state, or local
statute, law, and/or regulation pertaining to H&M.  To the best of its knowledge
and ability, H&M has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.


2.11           Litigation.  H&M is not a party to any existing or pending suit,
action, arbitration, or legal, administrative, or other proceeding, or prior,
existing or pending governmental investigation. Furthermore, H&M is not subject
to or in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.


2.12           Conduct of Business.  Prior to the Closing, H&M shall conduct its
business in the normal course, and shall not, without the approval of GeoBio,
(i) sell, pledge, or assign any assets, (ii) amend its Certificate of
Incorporation or Bylaws, (iii) declare dividends in actual form or equivalent
effect, redeem or sell stock or other securities (which in no event shall be
deemed in the normal course of business), (iv) incur any liabilities, except in
the normal course of operations of the business, (v) commit to or issue any
options, warrants or shares of Capital Stock or convertible into Capital Stock
of H&M, or any common stock equivalents; (vi) enter into any debt, loan,
debenture or encumbrance arrangement with respect to H&M or principal
shareholders, officers and directors of H&M, (vii) acquire or dispose of any
assets, enter into any contract, guarantee obligations of any third party, or
(viii) enter into any other transaction not in the normal course of business.


2.13           Corporate Documents. Copies of each of the following documents,
which are true, complete and correct in all material respects, will be submitted
by or on behalf of H&M and Sellers at or before the Closing:
 
(i)  
All of H&M’s Master Service Agreements (and/or similar agreements) between H&M
and H&M’s customers and clients;

 
(ii)  
Acceptable results of “Phase I Environmental Survey,” which the Sellers agree
(A) to initiate upon GeoBio’s securing a Financing commitment and (B) which
shall be conducted by a GeoBio approved, State of New Mexico certified
consultant;

 
(iii)  
All of H&M’s material contracts;

 
(iv)  
Articles of Incorporation;

 
(v)  
Bylaws;

 
(vi)  
Consent of the Board of Directors to this Agreement, also attached hereto as
Exhibit 2.13(vi) ;

 
(vii)  
List of current Officers and Directors and the resignation(s) of officers and
directors effective on the Closing date;

 

(viii)  
Balance Sheet together with other financial statements, if any, described in
Section 2.03;

 
(ix)  
New Mexico Corporation Commission Filing Receipt or other documentation to show
good standing;

 
(x)  
Copies of all federal and state income tax returns, for the years including 2003
– 2009, if available or representation that there are no taxes owing;

 
(xi)  
Stock register and stock certificate records of H&M;

 
(xii)  
Certificate of Officer with respect to accuracy of representations and
warranties in Article II herein;

 
(xiii)  
Corporate minute book of Collins with all updated entries and filings;

 
2.14           Closing Documents.  All minutes, consents or other documents
pertaining to H&M to be delivered at the Closing shall be valid and in
accordance with the laws of the State of New Mexico.


2.15           Title.  The Sellers have good title to the shares of Capital
Stock being sold to GeoBio, pursuant to this Agreement.  The shares will be, at
the Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind.  Except as provided in this
Agreement, the Sellers and H&M are not parties to any agreement which offers or
grants to any person the right to purchase or acquire any of the shares of
Capital Stock.  The Sellers and H&M are not aware of any applicable local, state
or federal law, rule, regulation, or decree which would, as a result of the
purchase of the shares of Capital Stock by GeoBio impair, restrict or delay
voting rights with respect to the shares of Capital Stock delivered by the
Sellers.  The Sellers shall act in good faith at all times and act expediently
to complete the transaction contemplated herein.


2.16           Representations.  All representations set forth in Article II
shall be true as of the Closing and all such representations shall survive the
Closing for a period of two (2) years.
 
ARTICLE III

INVESTMENT INTENT



3.01           Transfer
Restrictions.                                             The Sellers and GeoBio
agree that the Capital Stock being acquired pursuant to this Agreement may not
be sold, pledged, assigned, hypothecated or otherwise transferred, unless such
shares are registered under or in compliance with Rule 144 of the Securities Act
of 1933 or other exemption from registration under the Act.


ARTICLE IV
CLOSING


4.01           Closing.  The Closing of the transaction will occur not later
than June 1, 2010, at 4:00 pm PST, at the Val R. Jolley, P.C. Law Offices, 4801
N. Butler, Suite 4000, Farmington, New Mexico 87401 at which time the Original
Documents and all corporate records of H&M have been approved by GeoBio and
received by the Escrow Agent, and the Purchase Price has been delivered (the
“Closing”) to the Escrow Agent.  The parties acknowledge that the Closing is
conditioned upon the Purchaser having received the Financing required to fund
the Cash Consideration, as set forth in Section 1.01(a) of this Agreement.


4.02           Documents to be Delivered at Closing.  As part of the Closing,
those documents listed in section 2.13 of this Agreement, as well as the
following, in form reasonably acceptable to counsel to the parties, delivered to
the Escrow Agent:


(a)           By the Sellers:


(i)  
100% of the issued and outstanding Capital Stock of H&M;



(ii)  
copies of all of the business and corporate records of  H&M that are in the
possession of the Sellers or H&M along with representations regarding any then
outstanding debts and/or debentures; and



(iii)  
such other documents of H&M that are executed in the normal course of business.



(b)           By GeoBio;


(i)  
Six Million Eighty Five Thousand U.S. Dollars in cash
($6,085,000.00)  representing the Purchase Price to be deposited by wire
transfer to the Trust Account of Val R. Jolley, P.C. at the Citizens Bank,
Farmington, New Mexico 87401, on the day before the Closing; and



(ii)  
also the Five (5) year 8% Subordinated Promissory Note to the Seller in the
amount of Two Million Three Hundred Twenty Five Thousand U.S. Dollars
($2,325,000.00), as set forth in Section 1.01(b), above.



(c)  
The Purchaser and Seller shall have mutually agreed to and shall provide their
signatures to a ten (10) year lease with the Sellers leasing to the Purchaser
including a five (5) year extension option to lease the space required for
conducting business operations, and the lease agreement shall include an option
and right of first refusal to purchase the real property provided in the lease,
totaling approximately three and one-half (3.5) acres, more thoroughly described
and depicted in Exhibit 1.01(c), as set forth in Section 1.01(c), above.



4.03           Change of Directors.  At the Closing, the current Board of
Directors of H&M (the “H&MBoard”) shall simultaneously submit their written
resignations and appoint up to five (5) designees of GeoBio to the H&M
Board.  Albert Rich and/or Elizabeth Rich shall have visitation rights with
respect to all meetings of the Board of Directors of GeoBio, and shall be given
fifteen (15) days advance notice of any said meetings, except in the event of
Special Meetings of the Board, which notice provisions shall be consistent with
Colorado Law and the Bylaws of GeoBio.
 
ARTICLE V
COVENANTS SUBSEQUENT TO CLOSING


5.01           Employment.  Following the Closing Date, the parties mutually
agree to the following conditions subsequent:


(a)  
H&M’s President, Albert Rich (“Albert Rich”), shall enter into a consulting
agreement and become a consultant to H&M on a part-time basis, at a salary to be
mutually agreed upon by the parties, for a period not less not less than twelve
(12) months from the Closing Date to assist with the H&M’s transition subsequent
to its acquisition by GeoBio; (the expected duties,  compensation and benefits,
and the location at which these duties are to be performed is to be outlined by
GeoBio and approved by Albert Rich prior to Closing);



(b)  
Elizabeth Rich (“Elizabeth Rich”) of H&M shall remain employed by H&M on a
full-time basis, at a salary and with benefits to be mutually agreed upon by the
parties, for a period not less than thirty (30) days from the Closing Date to
assist with the H&M’s transition subsequent to its acquisition by GeoBio; (the
expected duties,  compensation and benefits, and the location at which these
duties are to be performed is to be outlined by GeoBio and approved by Elizabeth
Rich prior to Closing); and



(c)  
Branden Rich (“Branden Rich”) of H&M shall remain employed by H&M on a full-time
at basis, at a salary to be mutually agreed upon by the parties, for a period
not less than one (1) year from the Closing Date, which may be extended upon
GeoBio achieving certain goals mutually agreed to by the parties hereto (and the
expected duties,  compensation and benefits, and the location at which these
duties are to be performed is to be outlined by GeoBio and approved by Branden
Rich prior to Closing); it is understood that Branden Rich will participate in
GeoBio’s Stock Option Plan.  Prior to the Closing, the Purchaser and Branden
Rich shall negotiate in good faith and enter into an employment agreement
memorializing the foregoing. The good faith failure of GeoBio and Branden Rich
to reach an employment agreement shall not be considered a breach of this
Agreement nor grounds for GeoBio to rescind or void this Agreement.



(d)  
        It is contemplated that H&M shall hire and employ John Campbell (“John
Campbell”) to manage the operations of H&M during the twelve (12) month
transition of ownership period following the Closing, on a full-time at basis,
at a salary to be mutually agreed upon by the parties, for a period not less
than one (1) year from the Closing Date; the parties shall negotiate in good
faith on open items such as salary, benefits, and potential participation in
GeoBio’s Stock Option Plan.   The good faith failure of GeoBio and John Campbell
to reach an employment agreement shall not be considered a breach of this
Agreement nor grounds for GeoBio to rescind or void this Agreement.

(e)  
 



5.02           Indispensible Clients.   To the extent that revenue obtained from
any current customer or client represents more than Twenty percent (20%) of
H&M’s total annual revenue (an “Indispensible Client”), full payment of the Note
is subject to adjustment and conditioned upon such Indispensible Client (or
Clients) maintaining or increasing its total dollar contribution to gross
revenue for the twelve (12) month period following Closing.  In the event that
there is a loss of an Indispensible Client during the twelve (12) month period
following the Closing that is not caused by the failure or inaction of GeoBio to
properly service that Indispensible Client, as expressly stated in writing by
such  Indispensible Client, then the Sellers shall have the right within twelve
(12) months to replace such Indispensible Client with comparable new clients,
without an adjustment to the Note.


5.03           Change of Control.  In the event, prior the principal and
interest due on the Note being paid in full, Purchaser transfers, sells or
assigns more than fifty-one percent (51%) of the ownership interest in
Purchaser, excluding any sale or sales, transfers or assignments in connection
with a financing, then Purchaser shall notify the Seller of such and the Seller
shall have the right to accelerate the Note, at which point all
outstanding  principal and interest on the Note shall become immediately due and
payable in full.


5.04           Non-Compete.


H&M, its principals and management pledge and agree that they shall not compete
with the business of H&M, as acquired by the Purchaser, nor compete within H&M’s
industry (a “Competing Business”) anywhere in the following states for a period
of five (5) years following the Closing of the Agreement:


·  
New Mexico;

·  
Colorado;

·  
Utah;

·  
Arizona;

·  
Texas;

·  
Oklahoma; and

·  
Louisiana.



Notwithstanding the above, after the expiration of the five (5) year period,
under no circumstances shall any party subject to this non-competition clause be
entitled or otherwise allowed, in connection with operating a Competing
Business, to use any of the methods, processes, chemicals or procedures
currently used in the operation of Seller’s business.




5.05           Government Approvals.  Post Closing, and in conjunction with
employment agreement referenced in 5.01 (a), Elizabeth Rich will cooperate with
GeoBio to assist GeoBio in filing certificates formalizing the business
combination contemplated herein with the State of New Mexico.


5.06   Inventory and Profit Levels.  Sellers are to be provided quarterly
reports including Balance Sheets, Statements of Income and Statements of Cash
Flow.  In the event there is a loss of thirty percent (30%) or more in gross
revenue during any quarterly period reported in the quarterly reports (a
“Revenue Deficiency”), then the Seller’s shall have the right to provide to the
Board of GeoBio written comments and suggestions to improve gross revenue for
the business operations of H&M (“Seller’s Written Comments”).  Upon receipt of
Seller’s Written Comments, the Board shall have up to ninety (90) days to
authorize the Company to implement Seller’s Written Comments.  If the Board
fails to authorize Seller’s Written Comments and GeoBio does not otherwise
correct the Revenue Deficiency by the end of the subsequent quarter, then the
Sellers may accelerate the Note and the balance of the Note shall become
immediately due and payable.


ARTICLE VI
REMEDIES


6.01           Arbitration.  Any controversy of claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in the State of New Mexico, City of
Farmington, San Juan County, in accordance with the Rules of the American
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.


6.02           Termination.  In addition to any other remedies, on or before the
Closing date, GeoBio and/or the Sellers may terminate this agreement only if any
of the warranties detailed herein have been breached.


6.03           Indemnification.  The Sellers and H&M singly, jointly and
severally, agree to indemnify GeoBio against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement or warranty by them
or any material misrepresentation of the Sellers contained herein, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or otherwise necessary to make the statements herein not
misleading.


6.04           Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not in derogation of any statutory, equitable
or common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VII
CONFIDENTIALITY


7.01           Confidential Information.  Each party hereto will treat all
non-public, confidential and trade secret information received from the other
party as confidential, and such party shall not disclose or use such information
in a manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


ARTICLE VIII
MISCELLANEOUS


8.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


8.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


8.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


8.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


8.05           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.


8.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


8.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to GeoBio:


GeoBio Energy, Inc.
1100 Dexter Avenue, Suite 100
Seattle, WA 98109
Attention: Lance Miyatovich


With a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, Washington 98103
Attention: David M. Otto, Esq.


If to the Sellers:
C/O ABC Advocate Business Consultants, Inc.
33247 Fischer Peak Parkway, SFTR
Trinidad, CO 81082
Attention: Bill Bumstead


With a copy to:


Val R. Jolley, P.C. Law Firm
P.O. Box 2364
Farmington, NM 87499-2364
Attn: Val Jolley, Esq.


Elizabeth Rich, Vice-President, Secretary and Treasurer
1220 Basin Road
Farmington, NM 87401


Albert Rich, President
7111 Driftwood
Farmington, NM 87402




8.09           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


8.10           Effect of Closing.  All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for
two (2) years post closing.


8.11           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


H&M PRECISION PRODUCTS, INC.


THE SELLERS
 


/s/Albert Rich
Its: President

 
/s/Elizabeth Rich
By:  Elizabeth Rich
Its:  Vice-President, Secretary and Treasurer




SHAREHOLDERS:

 
/s/Albert Rich
Albert Rich




/s/Elizabeth Rich
Elizabeth Rich


GEOBIO ENERGY, INC.

 
/s/Lance Miyatovich
By: Lance Miyatovich
Its: Chief Executive Officer, Chairman

 
 

--------------------------------------------------------------------------------

 
